Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-39 are pending in the Claim Set 1/27/2020.
Claims 5, 6, 8-13, 18-28 and 30-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Herein, claims 1-4, 7, 14-17 and 29 are for examination to the extent that they read on the Applicant’s elected species: A MOL comprising a Hf12 oxo cluster SBU and 5, 15-di(p-benzoato) porphyrin (DBP) bridging ligands. The DBP bridging ligands are also the
photosensitizers.

Election/Restriction
Applicant’s election of Group I: claims 1-29, 36 and 38, drawn to a metal-organic layer (MOL) or metal-organic nanoplate (MOP), wherein the MOL or MOP comprises periodic repeats of metal-based secondary building units (SBUs) and organic bridging ligands, wherein one or more of the SBUs comprise a metal ion capable of absorbing x-rays, and wherein each SBU is bonded to at least one other SBU via coordinative bonding to the same bridging ligand, and wherein the MOL or MOP comprises a photosensitizer in the reply filed 5/2/2022 is acknowledged. Applicants elect for species: MOL (Metal Organic Layer) comprising a Hf12 oxo cluster SBU and 5, 15-di(p-benzoato) porphyrin (DBP) bridging ligands. DBP bridging ligands are also the photosensitizers. Claims 1-4, 7, 14-17 and 29 read on the elected species. Claims 5, 6, 8-13, 18-28 and 30-39 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7, 14-17 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al (WO2016/061256) in view of Cao et al (Self-Supporting Metal–Organic Layers as Single-Site Solid Catalysts, Angew Chem. Int. Ed., 55, p.4962, March, 8, 2016).

Regarding claims 1-4, 7, 14-17 and 29,
Lin teaches metal-organic frameworks (MOFs) comprising photosensitizers, wherein the MOFs comprise moieties capable of absorbing X-rays and/or scintillation, wherein the photosensitizer or a derivative thereof can form a bridging ligand of the MOF (Title: Abstract; p.1, lns.19-33; See entire document). Lin teaches a metal-organic framework (MOF) comprising a photosensitizer; and a plurality of metal-containing secondary building units (SBUs) linked together via bridging ligands, wherein the SBUs are metal oxo clusters, wherein one or more of the SBUs contain metal cations are capable of absorbing x-rays and one or more of the SBUs contain a metal ion selected from the group comprising Hf (i.e., Hafnium: elected species), the lanthanide metals, Ba, Ta, W, Re, Os, Ir, Pt, Au, Pb, and Bi (p.4, lns.27-33 to p.5, lns.1-2; p.8, 19-23). Further, Lin teaches each bridging ligand comprises an organic compound comprising multiple coordination sites, wherein each bridging ligand comprises between 2 and 10 coordination sites, wherein each bridging ligand is capable of binding to two or three SBUs, wherein each bridging ligand comprises at least two groups wherein each of said two groups is individually selected from the group comprising a carboxylate, an aromatic or non-aromatic nitrogen containing group, a phenol, an acetylacetonate, a phosphonate, and a phosphate, optionally wherein said aromatic nitrogen-containing group is a pyridine group (p.5, lns.5). In particular, Lin teaches that the bridging organic ligand is 5, 15-di(p-benzoato) porphyrin (DBP) (elected species) (p.6, lns.7-10). 5, 15-di(p-benzoato) porphyrin (DBP) is a dicarboxylate (H2DBP has two para-carboxylate groups substituents: See scheme 1 on page 46: R = H; Fig. 8; p.15, lns.26-27). All of the above, regarding claims 1-4, 7 and 17. Further, Lin teaches that 5, 15-di(p-benzoato) porphyrin (DBP) and metal complex thereof, wherein the metal is platinum (p.6, lns.4-21). Regarding claim 14. Furthermore, Lin teaches H2DBP is a photosensitizer (p.14, lns.9-20, See Fig.3; p.31, lns.24-33; p.34, lns.1-20). Lin teaches a pharmaceutical formulation comprising: a MOF comprising a photosensitizer and a plurality of SBUs linked together via bridging ligands, optionally wherein the SBUs are metal oxo clusters; and a pharmaceutically acceptable carrier. Regarding claim 29. Lin teaches the dimensions of the nanoplates are measured to be about 100 nm in diameter and about 10 nm in thickness, wherein such thin plates consist of only 4-5 sets of packing layer (p.69, lns.4-11.
 Regarding the elected species: MOL, Lin teaches metal-organic frameworks as a solid two-dimensional network comprising both metal and organic components, wherein the metalorganic matrix material is a coordination polymer, which comprises repeating units of coordination complexes comprising a metal-based secondary building unit (SBU), such as a metal ion or metal complex, and a bridging polydentate (e.g., bidentate or tridentate) organic ligand, wherein the material contains more than one type of SBU or metal ion, wherein the material can contain more than one type of organic bridging ligand (p.27, lns.20-32; p.28, lns.3-7). Further, Lin teaches, in some embodiments, the disclosed nanoparticles can comprise a solid metal-organic framework (MOF) matrix, which are two- or three-dimensional networks of SBUs linked together by bridging ligands (p.29, lns.26-28), wherein the MOFs (Metal Organic Frameworks) as taught by Lin have a structure having at least one region with a dimension (e.g., length, width, diameter, etc.) of less than about 1,000 nm. In some embodiments, the dimension is smaller (e.g., less than about 500 nm, less than about 250 nm, less than about 200 nm, less than about 150 nm, less than about 125 nm, less than about 100 nm, less than about 80 nm, less than about 70 nm, less than about 60 nm, less than about 50 nm, less than about 40 nm, less than about 30 nm or even less than about 20 nm (p.29, lns.1-17).
Thus, the teachings of Lin are directed to providing MOFs comprising a plurality of metal-containing secondary building units (SBUs) linked together via bridging ligands, for example, the SBUs are metal oxo clusters of metal ion Hf and the organic ligand is 5, 15-di(p-benzoato) porphyrin (DBP). However, the MOFs are structurally overall, (e.g., length, width, diameter, etc.) in range of 1000nm to about 20 nm that are larger than MOLs (Metal Organic Layer), as instantly claimed.
However, Cao cures the deficiencies.
Cao teaches Metal–organic layers (MOLs) composed of [Hf6O4(OH)4(HCO2)6] secondary building units (SBUs) and benzene-1,3,5-tribenzoate (BTB) bridging ligands (Abstract). Cao teaches Metal–organic frameworks (MOFs) activity (catalyst) is often limited by the rates of diffusion of substrates and products within the frameworks. This diffusional constraint can be relieved by reducing one dimension of the MOF crystal to only a few nanometers to minimize the diffusion distance. This dimensional reduction results in two dimensional(2D) metal–organic layers (MOLs), wherein the MOLs not only provide the benefit of readily accessible active sites in a thin layer but also inherit the heterogeneous nature, ordered structure, and molecular tunability of MOF catalysts (right column, bottom paragraph to right column, Top, p.4962). Moreover, Cao teaches Hf4+ cluster [Hf6(µ3-O)4(µ3-OH)4(carboxylate)12 (i.e., Hf oxocluster) was chosen for the MOL synthesis because of the tendency of Hf to form stable coordination bonds with carboxylates (right column, bottom paragraph, p.4962). Cao teaches Mols having height of about 1.2 nm (Figure 2) and thickness of about 2.2 nm provided as a monolayer and stacked multilayers (p.4963, left column to top right column) (i.e., in regards to claims 15 and 16), wherein the MOLs are provided in one pot reaction. Moreover, Cao teaches that the MOLs significantly out performed traditional MOFs in terms of activity by removing the diffusional constraints imposed on substrates and products (p.4965, left column. bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the MOFs (Metal Organic Frameworks) as taught by Lin in regards to their physically dimensions and sizes in order to provide materials comprising metal-containing secondary building units (SBUs) linked together via bridging ligands, wherein the SBUs are metal oxo clusters, wherein the materials are MOLs (Metal Organic Layers) having a height of about 1.2 nm and thickness of about 2.2 nm comprising a monolayer and stacked multilayers. Moreover, one skilled in the art would have been motivated to provide Hf oxo-clusters because Hf forms stable coordination bonds with carboxylates as taught by Cao. Moreover, Lin teaches that the linear aligned dicarboxylate groups of 5, 15-di(p-benzoato) porphyrin (DBP) ligand allow the construction of DBP-NMOF with the framework formula [Hf6(µ3-O)4(µ3-OH)4 (DBP)6 (p.68, lns.6-17). Accordingly, one skilled in the art would have been motivated to provide DBP as an organic ligand since Lin explicitly teaches the advantages of the aligned carboxylate groups of DBP, whereas Cao teaches that Hf has a tendency to form stable coordination bonds with carboxylates, thus, it would have been obvious to provide MOLs comprising DBP complexed with Hf to provide MOLs of a DBP-Hf oxocluster in view the teachings of Lin and Cao, as a whole. Moreover, one skilled in the art would have recognized the benefit of MOLs in comparison to MOFs in view of Cao teaching that MOFs are limited by the rates of diffusion of substrates and products within the frameworks, whereas, this diffusional constraint is relieved by reducing one dimension of the MOF crystal to only a few nanometers to minimize the diffusion distance, wherein this dimensional reduction results in two dimensional(2D) metal–organic layers (MOLs), wherein the MOLs not only provide the benefit of readily accessible active sites in a thin layer but also inherit the heterogeneous nature, ordered structure, and molecular tunability of MOF catalysts. Accordingly, one skilled in the art would have recognized the significant benefit provided by MOL over MOFs and would have been motivated to provide MOLs comprising MOL (Metal Organic Layer) comprising a Hf12 oxo cluster SBU and 5, 15-di(p-benzoato) porphyrin (DBP) bridging ligands for applications in PDT (photodynamic therapy) and as a medicament delivery vehicle having a reasonable expectation of success in view of the teachings of Lin and Cao, as a whole.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a MOL (Metal Organic Layer) material comprising a Hf12 oxo cluster (elected species) SBU complexed with 5, 15-di(p-benzoato) porphyrin (DBP) bridging ligands (elected species) in view of the teachings of Lin and Cao, as a whole.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Lin and Cao, as whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626